Citation Nr: 1533886	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  93-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cataracts.

2.  Entitlement to an initial rating in excess of 20 percent for a cervical spine disability.

3.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.

4.  Entitlement to an initial compensable rating for right leg shortening.

5.  Entitlement to an initial compensable rating for left leg shortening.

6.  Entitlement to an initial compensable rating for dry eyes.

7.  Entitlement to an effective date earlier than March 22, 2001, for the award of service connection for a cervical spine disability.

8.  Entitlement to an effective date earlier than March 22, 2001, for the award of service connection for degeneration of the intervertebral disc, lumbar spine.

9.  Entitlement to an effective date earlier than February 3, 2003, for the award of service connection for right leg shortening.

10.  Entitlement to an effective date earlier than February 3, 2003, for the award of service connection for left leg shortening.

11.  Entitlement to an effective date earlier than January 23, 2007, for the award of service connection for dry eyes.

12.  Whether a notice of disagreement to a June 2008 rating decision that assigned an effective date for service connection for a left hip disability was timely.

13.  Whether a notice of disagreement to a June 2008 rating decision that assigned an effective date for service connection for a right hip disability was timely.

14.  Whether a notice of disagreement to a May 2008 rating decision that assigned an effective date for service connection for a left ankle disability was timely.

15.  Whether a notice of disagreement to a May 2008 rating decision that assigned an effective date for service connection a right ankle disability was timely.

16.  Whether a notice of disagreement to a May 2009 rating decision that denied service connection for depression was timely.

17.  Whether a notice of disagreement to an October 2008 rating decision that denied of service connection for pseudofolliculitis barbae was timely.

18.  Whether a notice of disagreement to a May 2009 rating decision that denied service connection for hepatitis C was timely.

19.  Whether a notice of disagreement to a May 2009 rating decision that denied service connection for a weight disorder was timely.

(Additional issues  are addressed in separate decisions with the same docket number.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  A July 1992 rating decision denied increased ratings for polymyopathy of the hips and ankles.  Increased ratings were granted for left and right ankle polymyopathy disabilities in February 2005 and for left and right hip polymyopathy in June 2008.  Service connection was established for degenerative joint disease of the hips and for depression in June 2008, for pseudofolliculitis in October 2008, and for cervical spondylosis, lumbar spine intervertebral disc degeneration, right and left leg shortening, and dry eyes in August 2012.  The Veteran subsequently perfected an appeal as to the assigned rating and effective date issues involving these disabilities included in this decision.  The timeliness issues arose from VA correspondence in October 2012.  The issue of entitlement to service connection for cataracts was denied in a June 2013 rating decision.  

In February 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Veteran had previously testified a video conference hearing before an Acting Veterans Law Judge in September 2011.  Following that hearing, the Board remanded service connection claims in February 2012 for degenerative disc disease of the cervical and lumbar spine, for right and left leg shortening, vision loss, a cardiovascular disability, and high cholesterol.  Those specific service connection claims were fully resolved in the Veteran's favor by rating decisions granting service connection in August 2012 and September 2012.  Therefore, the subsequently perfected appeal as to assigned ratings and effective dates involving these disabilities for which the undersigned Veterans Law Judge received testimony are appropriately addressed in this single judge decision.

However, that the February 2012 remand included increased rating issues for the service-connected disabilities of pseudofolliculitis barbae, degenerative joint disease of the right and left hips, polymyopathy of the right and left hips and ankles, and depression.  The issue of entitlement to an earlier effective date for the award of a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) was remanded in February 2012 as inextricably intertwined with the other remanded issues.  The Veteran had presented testimony as to those increased rating and earlier effective date claims at his September 2011 Board hearing.  As the Veterans Law Judge presiding over each hearing must participate in the final determination, those issues must be addressed in a separate Board panel decision of three judges.  38 C.F.R. § 20.707 (2014).

In correspondence received by the Board in January 2015 the Veteran, in essence, revoked previously appointed representation.  He stated that he wanted to represent himself in his appeal.

The issues of entitlement to service connection for erectile dysfunction was raised at the hearing in February 2013 and a new claim for entitlement to an increased rating for hepatitic C was raised in correspondence received by VA in June 2014, but those have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for cataracts, entitlement to an increased rating for dry eyes, and entitlement to an effective date earlier than January 23, 2007, for service connection for dry eyes are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's cervical spondylosis disability is manifested by post-repetitive use testing cervical spine forward flexion greater than 15 degrees and combined range of motion greater than 170 degrees.

2.  The Veteran's degeneration of intervertebral disc of the lumbar spine, is manifested by post-repetitive use testing thoracolumbar spine forward flexion greater than 30 degrees and combined range of motion greater than 120 degrees.

3.  The Veteran's right leg shortening disability is manifested by no more than a two centimeter leg length discrepancy on the right.

4.  The Veteran's left leg shortening is manifested by no demonstrated decrease in leg length.

5.  The record shows the Veteran's service connection claim for osteoarthritis was received on March 22, 2001, and that the award of service connection for cervical spondylosis has been construed as arising from that claim.

6.  The record shows the Veteran's service connection claim for osteoarthritis was received on March 22, 2001, and that the award of service connection for degeneration of the intervertebral disc, lumbar spine, has been construed as arising from that claim.

7.  The record shows the Veteran's service connection claim for right leg shortening was received by VA on December 12, 2000.

8.  The record shows the Veteran's service connection claim for left leg shortening was received by VA on February 3, 2003.

9.  The evidence demonstrates that the Veteran was notified of a June 2008 rating decision as to the assigned effective date for service connection for degenerative joint disease of the left hip on August 4, 2008, and that no statement that may be reasonably construed as expressing disagreement with that specific determination was received by VA within one year of that notice.

10.  The evidence demonstrates that the Veteran was notified of a June 2008 rating decision as to the assigned effective date for service connection for degenerative joint disease of the right hip on August 4, 2008, and that no statement that may be reasonably construed as expressing disagreement with that specific determination was received by VA within one year of that notice.

11.  The evidence demonstrates that the Veteran was notified of a May 2008 rating decision as to the award of an earlier effective date for service connection for polymyopathy involving the left ankle on August 4, 2008, and that no statement that may be reasonably construed as expressing disagreement with that specific determination was received by VA within one year of that notice.

12.  The evidence demonstrates that the Veteran was notified of a May 2008 rating decision as to the award of an earlier effective date for service connection for polymyopathy involving the right ankle on August 4, 2008, and that no statement that may be reasonably construed as expressing disagreement with that specific determination was received by VA within one year of that notice.

13.  Specific errors of fact or law as to whether a notice of disagreement to the May 2009 rating decision as to a denial of service connection for depression was timely have not been received.

14.  Specific errors of fact or law as to whether a notice of disagreement to the October 2008 rating decision as to a denial of service connection for pseudofolliculitis barbae was timely have not been received.

15.  Specific errors of fact or law as to whether a notice of disagreement to the May 2009 rating decision as to a denial of service connection for hepatitis C was timely have not been received.

16.  Specific errors of fact or law as to whether a notice of disagreement to the May 2009 rating decision as to the denial of service connection for a weight disorder was timely have not been received.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for a cervical spondylosis disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5290 (before and after September 23, 2003).

2.  The criteria for a rating greater than 20 percent for a degeneration of the intervertebral disc, lumbar spine, disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, 5292, 5293, 5295 (before and after September 23, 2003).

3.  The criteria for a compensable rating for right leg shortening are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5275 (2014).

4.  The criteria for a compensable rating for left leg shortening are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5275 (2014).

5.  The criteria for an effective date earlier than March 22, 2001, for the award of service connection for cervical spondylosis are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

6.  The criteria for an effective date earlier than March 22, 2001, for the award of service connection for degeneration of the intervertebral disc, lumbar spine, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

7.  The criteria for an earlier effective date of December 12, 2000, but not earlier, for the award of service connection for right leg shortening are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

8.  The criteria for an effective date earlier than February 3, 2003, for the award of service connection for left leg shortening are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

9.  A timely notice of disagreement was not received to a June 2008 rating decision as to the assigned effective date for the award of service connection for degenerative joint disease of the left hip.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014).

10.  A timely notice of disagreement was not received to a June 2008 rating decision as to the assigned effective date for the award of service connection for degenerative joint disease of the right hip.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014).

11.  A timely notice of disagreement was not received to a May 2008 rating decision as to the award of an earlier effective date for service connection for polymyopathy involving the left ankle.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014).

12.  A timely notice of disagreement was not received to a May 2008 rating decision as to the award of an earlier effective date for service connection for polymyopathy involving the right ankle.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014).

13.  The criteria for withdrawal of the appeal as to whether a notice of disagreement from the May 2009 rating decision as to a denial of service connection for depression was timely have been met.  38 U.S.C.A. § 7105 (West 2014).

14.  The criteria for withdrawal of the appeal as to whether a notice of disagreement from the October 2008 rating decision as to a denial of service connection for pseudofolliculitis barbae was timely have been met.  38 U.S.C.A. § 7105 (West 2014).

15.  The criteria for withdrawal of the appeal as to whether a notice of disagreement from the October 2008 rating decision as to a denial of service connection for hepatitis C was timely have been met.  38 U.S.C.A. § 7105 (West 2014).

16.  The criteria for withdrawal of the appeal as to whether a notice of disagreement from the October 2008 rating decision as to a denial of service connection for a weight disorder was timely have been met.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA obtains an examination or opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge and the physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board's may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2014).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2014).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2014).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that during the course of this appeal, the regulations for rating disabilities of the spine were twice revised.  The criteria for intervertebral disc syndrome under Diagnostic Code 5293 were revised effective September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The criteria for all disabilities of the spine were amended and the diagnostic codes renumbered effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Prior to September 23, 2002, the regulations provided ratings for intervertebral disc syndrome when the disorder was mild (10 percent), moderate with recurring attacks (20 percent), severe with recurring attacks and intermittent relief (40 percent), or pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief (60 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective before September 23, 2002).

Prior to the September 26, 2003, revisions the regulations provided ratings for limitation of cervical spine motion that was severe (30 percent), moderate (20 percent), or slight (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5290 (effective prior to September 26, 2003).  For limitation of lumbar spine motion ratings were provided with limitation that was severe (40 percent), moderate (20 percent), or slight (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5290 (effective prior to September 26, 2003).

Intervertebral disc syndrome (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Ratings were provided with incapacitating episodes having a total duration of at least six weeks during the past 12 months (60 percent), with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months (40 percent), with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months (20 percent), or with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months (10 percent).  For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Notes (1)-(3) (effective September 23, 2002, and prior to September 26, 2003).

For lumbosacral strain, ratings were provided when the disorder was severe with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion (40 percent), with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position (20 percent), with characteristic pain on motion (10 percent), or with slight subjective symptoms only (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to September 26, 2003).

The revised regulations provide that disabilities of the spine, including under Diagnostic Codes 5237 (lumbosacral or cervical strain) and 5243 (intervertebral disc syndrome), are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (effective September 26, 2003).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; with forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or with favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; with combined range of motion of the thoracolumbar spine not greater than 120 degrees; with combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; with combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; with combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (effective September 26, 2003).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (effective September 26, 2003).  

The rating criteria for intervertebral disc syndrome require rating of the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003).  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a (effective September 26, 2003).  

The regulations for shortening of the bones of the lower extremity have not changed during the course of this appeal and provide ratings with shortening of over 4 inches (10.2 centimeters) (60 percent), of 3.5 to 4 inches (8.9 centimeters to 10.2 centimeters) (50 percent), of 3 to 3.5 inches (7.6 centimeters to 8.9 centimeters) (40 percent), of 2.5 to 3 inches (6.4 centimeters to 7.6 centimeters) (30 percent), of 2 to 2.5 inches (5.1 centimeters to 6.4 centimeters) (20 percent), and of 1.25 to 2 inches (3.2 centimeters to 5.1 centimeters) (10 percent).  The lower extremities are to be measured from the anterior superior spine of the ilium to the internal malleolus of the tibia, and ratings are not to be combined with other ratings for fracture or faulty union in the same extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (2014). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

The pertinent evidence of record shows that service medical records noted complaints of myalgia in May 1976 and that an impression of sarcoidosis by X-ray was provided in April 1977.  VA treatment records dated in January 1986 included a diagnosis of myopathy with a history of sarcoidosis.  Service connection was established for myopathy with histological evidence of inflammation and history of sarcoidosis in a November 1986 rating decision.  

VA examination in June 1990 included diagnoses of inflammatory myopathy and probable polymyositis, slightly diminished hip motion secondary to polymyositis, mild equinus deformity of the right ankle secondary to polymyositis, moderate to severe equinus deformity to the left ankle secondary to polymyositis, and diminished proximal muscle weakness to the lower extremities.  It was noted that a muscle biopsy did not show granulomatous changes seen in sarcoid myopathy.

An October 1990 rating decision granted increased and separate ratings effective from January 17, 1986, including a 20 percent rating for polymyopathy with restricted right ankle motion, a 10 percent rating for polymyopathy with restricted left ankle motion, a 10 percent rating for polymyopathy with limited left hip motion, and a 10 percent rating for polymyopathy with limited right hip motion.  The Veteran was notified that the decision was considered to have resolved the benefits sought on appeal.

Private treatment records dated in March 1997 noted lower extremity weakness and difficulty walking with apparent tightening of the heel cords.  It was noted a heel cord lengthening procedure previously suggested to the Veteran had not been pursued.  VA treatment records show X-ray studies of the right hip in November 1997 revealed no evidence of arthritis and that X-ray studies of the ankles and feet in February 1998 were normal.  

In correspondence received by VA on December 12, 2000, the Veteran raised a claim for service connection for right leg shortening and in correspondence received on March 22, 2001, he raised a claim for service connection for osteoarthritis.  In subsequent statements and hearing testimony the Veteran asserted that higher ratings were warranted for neck, back, and shortened leg disabilities.  

Private treatment records dated in May 2001 show that the Veteran had muscle weakness including to the lower extremities with difficulty walking.  There was atrophy of the leg muscles and bilateral plantar flexion contractures of 40 degrees.  

VA treatment records show the Veteran had equinus of the ankles secondary to sarcoidosis, and that he underwent bilateral lengthening of the Achilles tendons in on July 26, 2002.  The surgery was noted to have been uneventful.  VA examination in September 2003 noted X-ray studies revealed minimal changes suggestive of degenerative disc disease of the lumbar spine.

VA cervical spine examination in September 2007 revealed cervical spine forward flexion to 35 degrees, extension to 30 degrees, right lateral flexion to 40 degrees, left lateral flexion to 40 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 70 degrees.  There was pain throughout all motion and after repetitive use testing, but no additional loss of motion.  X-ray studies revealed spondylosis deformans with cervical arthrosis, loss of normal cervical lordosis, and possible muscle spasm.  

A July 2010 EMG-NVC study revealed electrophysiologic findings consistent with bilateral L4, L5, and S1 radiculopathies, right worse than left.  It was noted that cauda equina syndrome should be considered.  There was no evidence of polyneuropathy or myopathy noted.  

VA nerve examination in July 2010 noted polymyopathy was not found upon evaluation and that the dominant findings were of a radiculopathy.  There was evidence of muscle atrophy and generalized weakness on ambulation.  Sensations to the lower extremities were normal.  An aid and attendance examination noted the Veteran was unable to walk and required the use of a wheelchair.  There was limitation of joint motion, muscle weakness, paralysis, atrophy, and lack of coordination to the lower extremities.  An August 2010 computerized tomography (CT) scan revealed multi-level symmetrical bulging discs from L2 to S1 with markedly compromised neural foramina and degenerative disc disease at the L5-S1 level.  

VA cervical spine examination in July 2012 included a diagnosis of cervical spondylosis.  It was noted the Veteran complained of progressive intermittent neck pain since 1988, with flare-ups of pain at night and morning stiffness that gradually improved after an hour.  Range of motions studies revealed forward flexion to 35 degrees with objective evidence of pain at that point, extension to 30 degrees with objective evidence of pain at that point, right lateral flexion to 40 degrees with objective evidence of pain at that point, left lateral flexion to 40 degrees with objective evidence of pain at that point, right lateral rotation to 70 degrees with objective evidence of pain at that point, and left lateral rotation to 70 degrees with objective evidence of pain at that point.  

Post repetitive motion testing range of motions studies revealed forward flexion to 30 degrees, extension to 25 degrees, right lateral flexion to 35 degrees, left lateral flexion to 35 degrees, right lateral rotation to 65 degrees, and left lateral rotation to 65 degrees.  There was functional loss, functional impairment, and additional loss of motion with less movement than normal and pain on movement.  There was localized tenderness or pain to palpation for the joints/soft tissues of the neck.  There was guarding or muscle spasm of the cervical spine, but it did not result in abnormal gait or spinal contour.  Muscle strength, reflexes, and sensation to light touch in the upper extremities were normal, with no evidence of muscle atrophy or radicular pain or any other signs or symptoms due to radiculopathy.  

There was no evidence of any other neurological abnormalities related to a cervical spine condition and no evidence of intervertebral disc syndrome of the cervical spine.  Arthritis was noted to have been documented.  The examiner stated that pain and limitation of motion of movement of the Veteran's  neck/cervical spine moderately limited his ability to perform physical activities which required prolonged lying down, bending of his neck, and keeping the neck upright for a long time, such as doing computer and office work.

VA thoracolumbar spine examination in July 2012 included a diagnosis of degeneration of intervertebral disc of the lumbar spine.  It was noted the Veteran reported that low back pain started approximately five years earlier with the worsening of his hip pain, and that he could not tolerate walking, lying flat on his back, or sitting straight without support due to pain.  He described the low back pain as constant.  Range of motions studies revealed forward flexion to 70 degrees with objective evidence of pain at 65 degrees, extension to 20 degrees with objective evidence of pain at 15 degrees, right lateral flexion to 25 degrees with objective evidence of pain at 20 degrees, left lateral flexion to 25 degrees with objective evidence of pain at 20 degrees, right lateral rotation to 25 degrees with objective evidence of pain at 20 degrees, and left lateral rotation to 25 degrees with objective evidence of pain at 20 degrees.  

Post repetitive motion testing range of motions studies revealed forward flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees.  There was functional loss, functional impairment, and additional loss of motion with weakened movement and pain on movement.  There was localized tenderness or pain to palpation for the joints and soft tissues of the back.  There was guarding or muscle spasm of the thoracolumbar spine, but it did not result in abnormal gait or spinal contour.  Muscle strength in the lower extremities was decreased with bilateral thigh and leg muscle atrophy secondary to disuse.  Reflexes and sensation to the lower extremities was normal.  Straight leg raise testing were negative and there was no radicular pain or any other signs or symptoms due to radiculopathy.  

The examiner noted the Veteran did not have intervertebral disc syndrome.  It was also noted that he used a wheelchair as a constant mode of locomotion and that there was documented evidence of arthritis.  A July 2012 magnetic resonance imaging (MRI) scan revealed L4-L5 disc desiccation, diffuse disc herniations with focal protrusion in the left paraceritral region compressing the descending nerve root of L5 on the left, and moderate right and moderate to severe left neural canal stenosis.  The examiner stated that pain and limitation of motion to the Veteran's lower back moderately limited his ability to perform physical activities which required prolonged sitting, lying down, bending of the back, or pushing objects.

VA peripheral nerves examination in July 2012 included a diagnosis of peripheral neuropathy.  The examiner noted there was mild constant and intermittent pain, mild paresthesias and/or dyesthesias, and mild numbness to the lower extremities.  Knee extension, ankle plantar flexion, and ankle dorsiflexion strength were 4/5.  There was no muscle atrophy and deep tendon reflexes to the lower extremities were normal.  Sensation for light touch to the lower extremities was normal.  It was noted the Veteran was unable to stand up and ambulate due to polymyopathy, and that he used a wheelchair constantly.  There was mild incomplete paralysis including to the external popliteal nerves.  

VA examination in July 2012 found a leg length discrepancy.  An examiner noted that the Veteran's chronic polymyopathy to the lower extremities was exhibited by an inability to move the extremities and could lead to muscle atrophy and contracture due to disuse.  In time, the muscle atrophy or contractures, and not residuals from an Achilles tendon injury or operation, may cause an apparent shortening of the legs.  Measurements from the anterior superior iliac spine to the internal malleolus of the tibia on the right leg of 98 centimeters and on the left leg of 100 centimeters.  

Based upon the evidence of record, the Board finds that the Veteran's cervical spondylosis disability is manifested by post-repetitive use testing cervical spine forward flexion greater than 15 degrees and combined range of motion greater than 170 degrees, that his degeneration of the intervertebral disc, lumbar spine, is manifested by post-repetitive use testing thoracolumbar spine forward flexion greater than 30 degrees and combined range of motion greater than 120 degrees, that his right leg shortening disability is manifested by no more than a two centimeter leg length discrepancy on the right, and that his left leg shortening is manifested by no demonstrated decrease in leg length.  There is no evidence of cervical or thoracolumbar spine ankylosis or severe limitation of motion, nor evidence of severe strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

The overall evidence does not demonstrate muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, nor evidence of incapacitating episodes due to intervertebral disc syndrome.  The objective medical findings during the course of this appeal are not indicative of more severe cervical spine, thoracolumbar spine, or shortened leg disabilities, including as a result of functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  The Veteran's claims as to having more severe disabilities are found to be inconsistent with the objective medical evidence and to warrant a lesser degree of probative weight.  Therefore, the claims for higher or staged ratings must be denied.

The Board notes that the Veteran is presently in receipt of separate ratings for lower extremity neurological disabilities, polymyopathy of the hips with a history of sarcoidosis causing neurological deficits of the lower extremities, under the provisions of Diagnostic Code 8521.  The evidence is persuasive that the Veteran has no additional upper or lower extremity disability or other neurological abnormalities as a result of intervertebral disc syndrome or radiculopathy.  Therefore, no higher or separate alternative ratings are warranted.

In exceptional cases where the schedular rating is inadequate, VA regulations provide that the Under Secretary for Benefits or the Director, Compensation and Pension Service, may approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242 (2008) (issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by a Veteran or reasonably raised by record).  A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In determining whether an extra-schedular rating is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular ratings for the service-connected disabilities addressed in this decision are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability ratings assigned.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology for these specific disabilities and the criteria for higher alternative ratings have been discussed.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, the Board finds nothing exceptional or unusual about the Veteran's specific cervical spondylosis, lumbar spine degeneration of the intervertebral disc, right leg shortening, or left leg shortening disabilities because the rating criteria reasonably describe his disability level and symptomatology.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board also notes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  The Veteran, is shown throughout the course of this appeal for these higher rating claims to have been in receipt of a TDIU or a combined 100 percent schedular rating and the issue of combined service-connected disabilities extra-schedular rating consideration is found to be either moot or precluded as a violation of pyramiding ratings under 38 C.F.R. § 4.14 based upon the same manifestation of employment impairment.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increased or separate ratings and those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date Claims

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose.  Otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date for increases shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  For disability compensation the effective date for increase is the earliest date as of which it is factually ascertainable that there was an increase in disability if the claim is received within one year of that date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o) (2014).  

VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  Once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c) (2014).  Generally, the informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  A treatment note may constitute an informal claim for increase.  38 C.F.R. § 3.157 (2014).  

The mere presence of a disability does not establish intent on the part of a veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205 (1993); Crawford v. Brown, 5 Vet. App. 33 (1995).  However, the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537 (1999); 38 U.S.C.A. § 7104(a) (West 2014); Servello v. Derwinski, 3 Vet. App. 196 (1992).  The Board is not required to conjure up issues that were not raised by an appellant.  Brannon v. West, 12 Vet. App. 32 (1998). 

In this case, the record shows that VA received correspondence from the Veteran on December 12, 2000, raising a claim for right leg shortening.  The Veteran raised new service connection claims, including for osteoarthritis, in correspondence received by VA on March 22, 2001.  On February 3, 2003, he reported having undergone surgery to the lower extremities at a VA hospital and requested that records associated with that treatment be obtained.  The Board finds no communication of record from the Veteran or any other party early than those dates which would constitute a claim for service connection for those disabilities.

Service connection was established for cervical spondylosis, lumbar spine degeneration of the intervertebral disc, and right and left leg shortening, in an August 2012 rating decision.  The cervical spondylosis and lumbar spine degeneration of the intervertebral disc disabilities were each assigned 20 percent ratings, effective March 22, 2001.  The right and left leg shortening disabilities were assigned 0 percent ratings, effective February 3, 2003.  In statements and testimony provided in support of the appeal the Veteran asserted, in essence, that earlier effective dates were warranted.

Based upon the evidence of record, the Board finds that the record shows the Veteran's service connection claim for right leg shortening was received by VA on December 12, 2000, and for left leg shortening on February 3, 2003.  Therefore, the effective date claim for left leg shortening must be denied, but that an earlier effective date from December 12, 2000, but not earlier, for service connection for right leg shortening is granted.  The earliest service connection claim for cervical and lumbar spine disabilities was received on March 22, 2001.  The Board has found no other earlier claim of record for service connection for those disabilities.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of any earlier effective dates.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Timeliness of Appeal Claims

Claimants and representatives are entitled to notice of any decision made by VA affecting the payment of benefits.  38 C.F.R. § 3.103(b) (2014).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q) (2014).

An appeal consists of a timely filed notice of disagreement in writing that can be reasonably construed as a disagreement and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014).  The notice of disagreement must be filed within one year from the date of mailing of notice of the result of initial review or determination, and such notice, and appeals, must be in writing and filed with the agency of original jurisdiction which entered the determination with which disagreement is expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201. 

Based upon the evidence of record, the Board finds that the Veteran was notified of a May 2008 rating decision as to the award of an earlier effective date for service connection for polymyopathy involving the left and right ankles and a June 2008 rating decision as to the assigned effective date for the award of service connection for degenerative joint disease of the left and right hips on August 4, 2008.  The Board further finds that no statement that may be reasonably construed as expressing disagreement with those specific determinations was received by VA within one year of that notice.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  The notice of disagreement to those specific determinations was received by VA in October 2012, more than one year after notice of the decision was sent.

Therefore, the Board finds a timely notice of disagreement was not received from these rating decisions.  The preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dismissal of Other Timeliness of Appeal Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  The Board's jurisdiction is limited to matters developed on appeal or arising within matters for which the Board has original jurisdiction.  38 C.F.R. § 20.101 (2014).  

A review of the record reveals that the RO developed for appellate review in an October 2012 statement of the case timeliness of appeal issues specifically involving the denials of service connection for depression, pseudofolliculitis barbae, hepatitis C, and weight disorder from rating decisions in October 2008 and May 2009.  However, depression and hepatitis C service connection claims were granted in a June 2008 rating decision with an award of earlier effective dates in a May 2009 rating decision.  The pseudofolliculitis barbae service connection claim was granted in an October 2008 rating decision, and the weight disorder service connection claim remains on appeal from a July 2003 rating decision.  The weight disorder issue is addressed in a separate Board decision.

A February 2012 Board decision also denied an appeal for entitlement to earlier effective dates for the award of service connection for depression, pseudofolliculitis barbae, and hepatitis C.  Those determinations are shown to have become final and are not subject to review by the AOJ.  38 U.S.C.A. § 7103 (West 2014); 38 C.F.R. § 20.1100 (2014).  

There is no basis for a freestanding earlier effective date claim from matters addressed in a final decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  To the extent the Veteran's statements in October 2012 raise additional claims for earlier effective dates for the award of service connection or assigned effective dates for specific ratings assigned in the October 2008 and May 2009 rating decisions as to the depression, pseudofolliculitis barbae, and hepatitis C, the Board finds no further action as to those specific matters is required.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

There are no allegations of errors of fact or law for appellate consideration with regard to the specific issues developed for timeliness of appeal as to the denial of service connection for depression, pseudofolliculitis barbae, hepatitis C, and weight disorder from rating decisions in October 2008 and May 2009.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters and they are dismissed.


ORDER

Entitlement to an initial rating in excess of 20 percent for cervical spondylosis is denied.

Entitlement to an initial rating in excess of 20 percent for degeneration of the intervertebral disc, lumbar spine, is denied.

Entitlement to an initial compensable rating for right leg shortening is denied.

Entitlement to an initial compensable rating for left leg shortening is denied.

Entitlement to an effective date earlier than March 22, 2001, for service connection for cervical spondylosis is denied.

Entitlement to an effective date earlier than March 22, 2001, for service connection for degeneration of the intervertebral disc, lumbar spine, is denied.

Entitlement to an earlier effective date earlier of December 12, 2000, but not earlier, for service connection for right leg shortening is granted.

Entitlement to an effective date earlier than February 3, 2003, for service connection for left leg shortening is denied.

A notice of disagreement to a June 2008 rating decision as to the assigned effective date for the award of service connection for degenerative joint disease of the left hip was not timely; the appeal is denied.

A notice of disagreement to a June 2008 rating decision as to the assigned effective date for service connection for degenerative joint disease of the right hip was not timely; the appeal is denied.

A notice of disagreement to a May 2008 rating decision as to the assigned effective date for service connection for polymyopathy involving the left ankle was not timely; the appeal is denied.

A notice of disagreement to a May 2008 rating decision as to the assigned effective date for service connection for polymyopathy involving the right ankle was not timely; the appeal is denied.

The appeal as to whether a notice of disagreement to a May 2009 rating decision as to a denial of service connection for depression was timely is dismissed.

The appeal as to whether a notice of disagreement to a October 2008 rating decision as to a denial of service connection for pseudofolliculitis barbae was timely is dismissed.

The appeal as to whether a notice of disagreement to a May 2009 rating decision as to a denial of service connection for hepatitis C was timely is dismissed.

The appeal as to whether a notice of disagreement to a May 2009 rating decision as to a denial of service connection for a weight disorder was timely is dismissed.


REMAND

A review of the record shows that additional development is required prior to appellate review of the other claims on appeal.  VA treatment records dated in November 2012 note an addendum to a July 2012 fee basis ophthalmology examination with diagnoses of senile cataracts and rule out age-related macular degeneration.  No opinion was provided as to whether cataracts had developed or been aggravated as a result of a service-connected disability, such as sarcoidosis or dry eyes.  The November 2012 addendum opinions also addressed the Veteran's dry eyes disability and those opinions were not addressed in a subsequent supplemental statement of the case.  

The Board also notes that the claim for an earlier effective date for the award of service connection for dry eyes is inextricably intertwined with initial compensable rating for dry eyes issue and appellate review as to that issue is deferred pending resolution of that claim.  Because of the Court's November 2008 vacating of the service connection vision loss claim denial and remand of the issue, the effective date for dry eyes should include appropriate consideration of any disability arising from the Veteran's original vision loss claim on March 22, 2001.  Therefore, further development is required for adequate determinations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

2.  Obtain a clarifying medical opinion addressing whether it at least as likely as not (50 percent probability or greater) that the Veteran has cataracts that either developed or have been aggravated (permanently increased in severity beyond the natural progress of the disorder) as a result of any service-connected disability, such as a history of sarcoidosis or dry eyes  All necessary additional examinations, tests, or studies should be conducted.  The rationale for the opinions should be provided.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


